DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered. Claims 1, 13, 20, 21, and 23 are amended. Claims 1-25 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20200074647) in view of Lomada et al. (US 20200107072).
Regarding claim 8, Moon discloses A computer system for memory mapping, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Moon, “[0024] In still another general aspect, there is provided smart glasses for selectively tracking a target of visual cognition, the smart glasses including a first camera configured to capture a first input image that is a first-person view image of a user, a second camera configured to capture a second input image containing sight line information of the user, a display configured to output additional information corresponding to the first input image, a memory configured to store a program for selectively tracking a target of visual cognition on the basis of the first and second input images, and a processor configured to execute the program stored in the memory.”), 
wherein the computer system is capable of performing a method comprising: identifying an augmented reality device and at least one device which observes at least one biometric parameter (Moon, “[0016] In another general aspect, there is provided a method of selectively tracking a target of visual cognition by smart glasses, the method including receiving a first input image that is a first-person view image of a user; detecting a target of visual cognition from the first input image; receiving a second input image containing sight line information of the user; determining, from the second input image, whether the user is in an inattentive state with respect to the target of visual cognition. [0043] The first camera 110 captures a first input image which is a first-person view image of a user. The first camera 110 may be implemented as, for example, a mono camera or a stereo camera and may further include a depth camera in some cases. These cameras may be formed by one or a plurality of combinations of cameras and photograph a view in a forward direction of a user's gaze. [0044] The second camera 120 captures a second input image including sight line information of the user. That is, the second camera 120 captures a user's pupil image for tracking the user's gaze. For example, the second camera 120 may track the user's gaze by detecting a movement of the user's iris and generate gaze tracking information by checking eye blinking. [0045] The display 130 may output an interface screen of the smart glasses 100 through an augmented reality (AR) technique or output an image by adding the additional information to an image currently viewed by the user”); 
defining at least one user attention pattern based on the at least one biometric parameter; predicting an attentiveness of a user based on the at least one attention pattern (Moon, “[0009] The processor may determine the inattentive state on the basis of the sight line information when the user's gaze is not directed to the detected target of visual cognition for a predetermined period of time or more. [0056] Then, a second input image containing user's gaze information is received from a second camera 120 (S130), and whether the user is inattentive to the target of visual cognition is determined from the second input image (S140)”); 
recording data from the augmented reality device, based on the attentiveness of the user dropping below a certain point; and storing the recorded data (Moon, fig.4, “[0056] Then, when it is determined that the user is in an inattentive state, the detected target of visual cognition is tracked during the inattentive state (S150). [0059] When the secondary determination indicates that the user's gaze does not reach the target of visual cognition for the predetermined time period or more, the user's inattentive state is determined (S143). [0064] In one embodiment of the present invention, a person and an object are detected as detection targets to be visually recognized in a first input image or actions and motions of the person and object are individually detected (S210 to S230). [0065] In addition, a detection result is stored in an intelligent image analysis database (DB) in the memory 140 (S240). That is, one or more of a person, an object, an action, and a motion are detected from the first input image and stored in the intelligent image analysis DB”).
On the other hand, Moon fails to explicitly disclose but Lomada discloses at least one Internet of Things (IoT) device which observes at least one biometric parameter (Lomada, “[0044] Each of the devices within the environment 100 can communicate with each other via a network 112 (e.g., the Internet). [0166] the computing device 800 may be a server device that includes cloud-based processing and storage capabilities. In some embodiments, the computing device 800 may be a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, a laptop, a camera, a tracker, a watch, a wearable device, etc.). [0032] In addition, the term "user trait" refers to an attribute or characteristic associated with a user. In particular, the term "user traits" refers to changeable characteristics that describe the nature and disposition of a user. [0055] the analytics system 102 and/or the user embeddings system 104 receives tracked user data directly from the user client devices 110a-110n. [0058] As shown in FIG. 2, the user embeddings system 104 identifies 202 user traits of users (i.e., user trait data) for various time periods”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moon and Lomada, to include all limitations of claim 8. That is, adding identifying user traits by client devices of Lomada to the smart glasses of Moon. The motivation/ suggestion would have been using one or more trained portions of the neural network, the disclosed systems generate user embeddings for the users utilizing user trait sequences, where the user embeddings represent the journey of a user's traits over time (Lomada, [0008]).
Regarding claim 9, Moon in view of Lomada discloses The computer system of claim 1.
Moon further discloses wherein the augmented reality device is selected from the group consisting of: a smart contact lens, a pair of smart glasses, and a head-mounted display (Moon, “[0045] The display 130 may output an interface screen of the smart glasses 100 through an augmented reality (AR) technique or output an image by adding the additional information to an image currently viewed by the user”).
Regarding claim 10, Moon in view of Lomada discloses The computer system of claim 8, wherein an attention pattern of the user, has been disclosed.
On the other hand, Moon fails to explicitly disclose but Lomada discloses deploying a long short-term memory (LSTM) recurrent neural network (RNN) model to predict a user trait via autoencoders (Lomada, “[0123] by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner. [0125] Further, in additional or alternative embodiments, the LSTM autoencoder model 400 can utilize user traits mapped to identifiers in connection with the dense layer in the decoder 420 to predict the user trait change that will next appear in a predicted user trait sequence”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moon and Lomada, to include all limitations of claim 10. That is, applying the LSTM RNN model of Lomada to predict the attention pattern of the user of Moon. The motivation/ suggestion would have been using one or more trained portions of the neural network, the disclosed systems generate user embeddings for the users utilizing user trait sequences, where the user embeddings represent the journey of a user's traits over time (Lomada, [0008]).
Regarding claim(s) 15, 16, 17, they are interpreted and rejected for the same reasons set forth in claim(s) 8, 9, 10, respectively.
Regarding claim 14, Moon in view of Lomada discloses The computer system of claim 8.
Moon further discloses storing the recorded data in a connected database (Moon, “[0065] In addition, a detection result is stored in an intelligent image analysis database (DB) in the memory 140 (S240). That is, one or more of a person, an object, an action, and a motion are detected from the first input image and stored in the intelligent image analysis DB.”).
On the other hand, Moon fails to explicitly disclose but Lomada discloses retraining a long short-term memory (LSTM) recurrent neural network (RNN) model (Lomada, “[0123] the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner… by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner”). The same motivation of claim 10 applies here.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20200074647) in view of Zhang et al. (CN 105404943 A), and further in view of and Qiu et al. (CN 110175242 A).
Regarding claim 1, Moon discloses A method for memory mapping, the method comprising: identifying an augmented reality device and at least one device which observes at least one biometric parameter (Moon, “[0016] In another general aspect, there is provided a method of selectively tracking a target of visual cognition by smart glasses, the method including receiving a first input image that is a first-person view image of a user; detecting a target of visual cognition from the first input image; receiving a second input image containing sight line information of the user; determining, from the second input image, whether the user is in an inattentive state with respect to the target of visual cognition. [0043] The first camera 110 captures a first input image which is a first-person view image of a user. The first camera 110 may be implemented as, for example, a mono camera or a stereo camera and may further include a depth camera in some cases. These cameras may be formed by one or a plurality of combinations of cameras and photograph a view in a forward direction of a user's gaze. [0044] The second camera 120 captures a second input image including sight line information of the user. That is, the second camera 120 captures a user's pupil image for tracking the user's gaze. For example, the second camera 120 may track the user's gaze by detecting a movement of the user's iris and generate gaze tracking information by checking eye blinking. [0045] The display 130 may output an interface screen of the smart glasses 100 through an augmented reality (AR) technique or output an image by adding the additional information to an image currently viewed by the user”); 
defining at least one user attention pattern based on the at least one biometric parameter; predicting an attentiveness of a user based on the at least one attention pattern (Moon, “[0009] The processor may determine the inattentive state on the basis of the sight line information when the user's gaze is not directed to the detected target of visual cognition for a predetermined period of time or more. [0056] Then, a second input image containing user's gaze information is received from a second camera 120 (S130), and whether the user is inattentive to the target of visual cognition is determined from the second input image (S140)”); 
recording data from the augmented reality device, based on the attentiveness of the user dropping below a certain point; and storing the recorded data (Moon, fig.4, “[0056] Then, when it is determined that the user is in an inattentive state, the detected target of visual cognition is tracked during the inattentive state (S150). [0059] When the secondary determination indicates that the user's gaze does not reach the target of visual cognition for the predetermined time period or more, the user's inattentive state is determined (S143). [0064] In one embodiment of the present invention, a person and an object are detected as detection targets to be visually recognized in a first input image or actions and motions of the person and object are individually detected (S210 to S230). [0065] In addition, a detection result is stored in an intelligent image analysis database (DB) in the memory 140 (S240). That is, one or more of a person, an object, an action, and a motion are detected from the first input image and stored in the intelligent image analysis DB”).
On the other hand, Moon fails to explicitly disclose but Zhang discloses at least one Internet of Things (IoT) device which observes at least one biometric parameter (Zhang, “abstract, The method of the invention considers the user affected by itself and the friend circle other user influence on it, for forecasting user behaviour in the mobile social network, can effectively improve the accuracy of prediction, suitable for user service recommendation”. “Therefore, in the mobile service recommendation system, common association mining method to acquire the association relationship between user behaviour, analyzing the current time of the user and service activities on time, predicting the service behaviour at the next moment”);
wherein a baseline profile of the user is established, in part based on iterative event pruning (Zhang, “At present, there are many association rule mining algorithm, and the Apriori algorithm is the most classical association rule mining algorithm. relationship set search using iterative method to find items in the database to form a rule, the process of joint and pruning. the efficiency bottleneck problem of the algorithm combines the features of mobile social environments using a method based on two-dimensional Apriori coding method for mining user behavior to improve the operation efficiency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and Moon. That is, adding mining user behavior of Zhang to the method of Moon. The motivation/ suggestion would have been to improve the operation efficiency (Zhang).
On the other hand, Moon in view of Zhang fails to explicitly disclose but Qiu discloses a determination of the user’s memory pruning strategy (Qiu, “Preferably, the pruning feature comprises a hot topic event, user memory map and context information. The preset pruning feature for screening the candidate association entity, eliminating candidate association entity does not satisfy the pruning feature. wherein, characteristic of said pruning comprises hot topic event, a user memory map and context information. when pruning according to the user memory map, the entity associated with the user should priority returns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qiu into the combination of Zhang and Moon. That is, adding the pruning feature of Qiu into the pruning method of Zhang. The motivation/ suggestion would have been to provide a knowledge map-based association of human-computer interaction method, device and medium, imitate the association ability of human and generating a reply input by the user according to the result of the association (Qiu).
Regarding claim 2, Moon in view of Zhang and Qiu discloses The method of claim 1.
Moon further discloses wherein the augmented reality device is selected from the group consisting of:a smart contact lens, a pair of smart glasses, and a head-mounted display (Moon, “[0045] The display 130 may output an interface screen of the smart glasses 100 through an augmented reality (AR) technique or output an image by adding the additional information to an image currently viewed by the user”).
Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20200074647) in view of Zhang et al. (CN 105404943 A), and further in view of and Qiu et al. (CN 110175242 A) and Lomada et al. (US 20200107072).
Regarding claim 3, Moon in view of Zhang and Qiu discloses The method of claim 1, wherein an attention pattern of the user, has been disclosed.
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Lomada discloses deploying a long short-term memory (LSTM) recurrent neural network (RNN) model to predict a user trait via autoencoders (Lomada, “[0123] by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner. [0125] Further, in additional or alternative embodiments, the LSTM autoencoder model 400 can utilize user traits mapped to identifiers in connection with the dense layer in the decoder 420 to predict the user trait change that will next appear in a predicted user trait sequence”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moon, Zhang, Qiu and Lomada, to include all limitations of claim 3. That is, applying the LSTM RNN model of Lomada to predict the attention pattern of the user of Moon and Zhang, Qiu. The motivation/ suggestion would have been using one or more trained portions of the neural network, the disclosed systems generate user embeddings for the users utilizing user trait sequences, where the user embeddings represent the journey of a user's traits over time (Lomada, [0008]).
Regarding claim 7, Moon in view Zhang and Qiu discloses The method of claim 1.
Moon further discloses storing the recorded data in a connected database (Moon, “[0065] In addition, a detection result is stored in an intelligent image analysis database (DB) in the memory 140 (S240). That is, one or more of a person, an object, an action, and a motion are detected from the first input image and stored in the intelligent image analysis DB.”).
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Lomada discloses retraining a long short-term memory (LSTM) recurrent neural network (RNN) model (Lomada, “[0123] the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner… by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner”). The same motivation of claim 3 applies here.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhang, Qiu and Lomada, and further in view of Arnaldo et al. (US 20180176243).
Regarding claim 4, Moon in view of Zhang, Qiu and Lomada discloses The method of claim 3.
On the other hand, Moon in view of Zhang, Qiu and Lomada fails to explicitly disclose but Arnaldo discloses using a principal component analysis (PCA) with the long short-term memory (LSTM) recurrent neural network (RNN) model to determine a context of the user’s surroundings based on the at least one biometric parameter (Arnaldo, “abstract, Disclosed is a data analysis and cybersecurity method, which forms a time-based series of behavioral features, and analyzes the series of behavioral features for attack detection, new features derivation, and/or features evaluation. [0081] the data analysis module may use one or more analysis methods, which may be FFNN, CNN, RNN, LSTM, PCA, Random Forest pipeline, or autoencoder methods, or combinations thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Arnaldo into the combination of Moon and Lomada, Zhang, to include all limitations of claim 4. That is, applying the combination of PCA, LSTM, and RNN to analyze behavioral data for attack detection, new features derivation and/or features evaluation of Arnaldo to the method of Moon in view of Zhang, Qiu and Lomada. The motivation/ suggestion would have been to improve the efficiency of data analysis (Arnaldo, “[0007] security systems capable of handling large volumes of data, and detecting threat patterns exhibited over extended periods of time”).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhang and Qiu, and further in view of Matsui (US 20130257907).
Regarding claim 5, Moon in view of Zhang and Qiu discloses The method of claim 1, wherein determining that the user is inattentive, has been disclosed.
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Matsui discloses engaging the augmented reality device of a nearby user (Matsui, “[0097] Thus, it also becomes possible to conduct processing such as initiating the transmitting or receiving of data with a nearby client device in the case where the distance to the other client device is less than a given threshold value, or in other words, in the case where client devices are in actual proximity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsui into the combination of Moon, Zhang and Qiu, to include all limitations of claim 5. That is, adding the engaging a nearby client device of Matsui to the system of Moon when user’s inattentiveness is determined. The motivation/ suggestion would have been a common virtual space can be shared among a plurality of users, even in cases where images of other client devices are not included in a captured image from a camera (Matsui, [0009]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhang and Qiu, and further in view of Domeyer et al. (US 20210053586).
Regarding claim 6, Moon in view of Zhang and Qiu discloses The method of claim 1.
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Domeyer discloses calculating a deviation in the attentiveness of the user from the baseline profile of the user (Domeyer, “[0017] In one or more arrangements, the visual attention system generates a gaze score that characterizes deviations of a present gaze behavior from the gaze behavior of the visual profile”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Domeyer into the combination of Moon and Zhang and Qiu, to include all limitations of claim 6. That is, adding the generating gaze score which characterizes deviation of Domeyer according to the user behavior of Zhang, Moon and Qiu. The motivation/ suggestion would have been improving a visual scanning behavior of an operator in a vehicle (Domeyer, [0004]).
Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Lomada, and further in view of Arnaldo et al. (US 20180176243).
Regarding claim 11, Moon in view of Lomada discloses The computer system of claim 10.
On the other hand, Moon in view of Lomada fails to explicitly disclose but Arnaldo discloses using a principal component analysis (PCA) with the long short-term memory (LSTM) recurrent neural network (RNN) model to determine a context of the user’s surroundings based on the at least one biometric parameter (Arnaldo, “abstract, Disclosed is a data analysis and cybersecurity method, which forms a time-based series of behavioral features, and analyzes the series of behavioral features for attack detection, new features derivation, and/or features evaluation. [0081] the data analysis module may use one or more analysis methods, which may be FFNN, CNN, RNN, LSTM, PCA, Random Forest pipeline, or autoencoder methods, or combinations thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Arnaldo into the combination of Moon and Lomada, to include all limitations of claim 11. That is, applying the combination of PCA, LSTM, and RNN to analyze behavioral data for attack detection, new features derivation and/or features evaluation of Arnaldo to the method of Lomada and Moon. The motivation/ suggestion would have been to improve the efficiency of data analysis (Arnaldo, “[0007] security systems capable of handling large volumes of data, and detecting threat patterns exhibited over extended periods of time”).
Regarding claim(s) 18, it is interpreted and rejected for the same reasons set forth in claim(s) 11.
Claim(s) 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Lomada, and further in view of Matsui (US 20130257907).
Regarding claim 12, Moon in view of Lomada discloses The computer system of claim 8, wherein determining that the user is inattentive, has been disclosed.
On the other hand, Moon in view of Lomada fails to explicitly disclose but Matsui discloses engaging the augmented reality device of a nearby user (Matsui, “[0097] Thus, it also becomes possible to conduct processing such as initiating the transmitting or receiving of data with a nearby client device in the case where the distance to the other client device is less than a given threshold value, or in other words, in the case where client devices are in actual proximity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsui into the combination of Moon and Lomada, to include all limitations of claim 12. That is, adding the engaging a nearby client device of Matsui to the computer system of Moon when user’s inattentiveness is determined. The motivation/ suggestion would have been a common virtual space can be shared among a plurality of users, even in cases where images of other client devices are not included in a captured image from a camera (Matsui, [0009]).
Regarding claim(s) 19, it is interpreted and rejected for the same reasons set forth in claim(s) 12.
Claim(s) 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Lomada, and further in view of Domeyer et al. (US 20210053586), Zhang et al. (CN 105404943 A), and Qiu et al. (CN 110175242 A).
Regarding claim 13, Moon in view of Lomada discloses The computer system of claim 8.
On the other hand, Moon in view of Lomada fails to explicitly disclose but Domeyer discloses calculating a deviation in the attentiveness of the user from the baseline profile of the user (Domeyer, “[0017] In one or more arrangements, the visual attention system generates a gaze score that characterizes deviations of a present gaze behavior from the gaze behavior of the visual profile”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Domeyer into the combination of Moon and Lomada. That is, adding the generating gaze score which characterizes deviation of Domeyer according to the user behavior of Moon and Lomada. The motivation/ suggestion would have been improving a visual scanning behavior of an operator in a vehicle (Domeyer, [0004]).
On the other hand, Moon in view of Lomada and Domeyer fails to explicitly disclose but Zhang discloses wherein the baseline profile of the user is established, in part based on iterative event pruning (Zhang, “At present, there are many association rule mining algorithm, and the Apriori algorithm is the most classical association rule mining algorithm. relationship set search using iterative method to find items in the database to form a rule, the process of joint and pruning. the efficiency bottleneck problem of the algorithm combines the features of mobile social environments using a method based on two-dimensional Apriori coding method for mining user behavior to improve the operation efficiency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang into the combination of Moon, Lomada and Domeyer. That is, adding mining user behavior based on iterative event pruning of Zhang to establish the user profile of Lomada and Moon, Domeyer. The motivation/ suggestion would have been to improve the operation efficiency (Zhang).
On the other hand, Moon in view of Lomada, Domeyer and Zhang fails to explicitly disclose but Qiu discloses a determination of the user’s memory pruning strategy (Qiu, “Preferably, the pruning feature comprises a hot topic event, user memory map and context information. The preset pruning feature for screening the candidate association entity, eliminating candidate association entity does not satisfy the pruning feature. wherein, characteristic of said pruning comprises hot topic event, a user memory map and context information. when pruning according to the user memory map, the entity associated with the user should priority returns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qiu into the combination of Moon in view of Lomada, Domeyer and Zhang. Especially, adding the pruning feature of Qiu into the pruning method of Zhang. The motivation/ suggestion would have been to provide a knowledge map-based association of human-computer interaction method, device and medium, imitate the association ability of human and generating a reply input by the user according to the result of the association (Qiu).
Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 13.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20200074647) in view of Zhang et al. (CN 105404943 A) and Qiu et al. (CN 110175242 A), and further in view of Matsui (US 20130257907).
Regarding claim 21, Moon discloses A method for memory mapping, the method comprising: predicting an inattentiveness of a user by using a baseline user profile; and recording a plurality of data observed by an augmented reality device of the user based on the predicted inattentiveness of the user (Moon, “[0016] there is provided a method of selectively tracking a target of visual cognition by smart glasses, the method including receiving a first input image that is a first-person view image of a user; detecting a target of visual cognition from the first input image; receiving a second input image containing sight line information of the user; determining, from the second input image, whether the user is in an inattentive state with respect to the target of visual cognition. [0017] The determining of whether the user is in an inattentive state with respect to the target of visual cognition may include determining the inattentive state on the basis of the sight line information when the user's gaze is not directed to the detected target of visual cognition for a predetermined period of time or more.  [0045] The display 130 may output an interface screen of the smart glasses 100 through an augmented reality (AR) technique or output an image by adding the additional information to an image currently viewed by the user.  [0056] Then, when it is determined that the user is in an inattentive state, the detected target of visual cognition is tracked during the inattentive state (S150). [0059] When the secondary determination indicates that the user's gaze does not reach the target of visual cognition for the predetermined time period or more, the user's inattentive state is determined (S143). [0065] In addition, a detection result is stored in an intelligent image analysis database (DB) in the memory 140 (S240). That is, one or more of a person, an object, an action, and a motion are detected from the first input image and stored in the intelligent image analysis DB”).
On the other hand, Moon fails to explicitly disclose but Zhang discloses wherein a baseline profile of the user is established based on iterative event pruning (Zhang, “At present, there are many association rule mining algorithm, and the Apriori algorithm is the most classical association rule mining algorithm. relationship set search using iterative method to find items in the database to form a rule, the process of joint and pruning. the efficiency bottleneck problem of the algorithm combines the features of mobile social environments using a method based on two-dimensional Apriori coding method for mining user behavior to improve the operation efficiency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and Moon. That is, adding mining user behavior based on iterative event pruning of Zhang to establish the user profile of Moon. The motivation/ suggestion would have been to improve the operation efficiency (Zhang).
On the other hand, Moon in view of Zhang fails to explicitly disclose but Qiu discloses a determination of the user’s memory pruning strategy (Qiu, “Preferably, the pruning feature comprises a hot topic event, user memory map and context information. The preset pruning feature for screening the candidate association entity, eliminating candidate association entity does not satisfy the pruning feature. wherein, characteristic of said pruning comprises hot topic event, a user memory map and context information. when pruning according to the user memory map, the entity associated with the user should priority returns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qiu into the combination of Moon and Zhang. Especially, adding the pruning feature of Qiu into the pruning method of Zhang. The motivation/ suggestion would have been to provide a knowledge map-based association of human-computer interaction method, device and medium, imitate the association ability of human and generating a reply input by the user according to the result of the association (Qiu).
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Matsui discloses identifying a nearby user; recording a plurality of data observed by an augmented reality device of the nearby user (Matsui, “[0097] by being able to acquire information on the position and orientation of another client device in the real-world coordinate system, it is also possible to easily compute the distance in the real-world coordinate system between one's own device and an object recognized as another client device. Thus, it also becomes possible to conduct processing such as initiating the transmitting or receiving of data with a nearby client device in the case where the distance to the other client device is less than a given threshold value, or in other words, in the case where client devices are in actual proximity. [0072] Then, processes like the following, for example, are conducted on the basis of the positions and orientations of virtual objects Ar being drawn by other client devices and information on the positions and orientations of virtual objects Ar being drawn by the current device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsui and Moon, Zhang, Qiu, to include all limitations of claim 21. That is, adding the engaging a nearby client device of Matsui to the system of Moon, Zhang and Qiu when user’s inattentiveness is determined. The motivation/ suggestion would have been a common virtual space can be shared among a plurality of users, even in cases where images of other client devices are not included in a captured image from a camera (Matsui, [0009]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhang, Qiu and Matsui, and further in view of Arnaldo et al. (US 20180176243).
Regarding claim 22, Moon in view of Zhang, Qiu and Matsui discloses The method of claim 21, wherein attention pattern has been disclosed.
On the other hand, Moon in view of Zhang, Qiu and Matsui fails to explicitly disclose but Arnaldo discloses deploying a long short-term memory (LSTM) recurrent neural network (RNN) model to predict a behavioral feature of the user via autoencoders, wherein a principal component analysis (PCA) is deployed with the long short-term memory (LSTM) recurrent neural network (RNN) model to determine a context of the user’s surroundings based on at least one biometric parameter (Arnaldo, “abstract, Disclosed is a data analysis and cybersecurity method, which forms a time-based series of behavioral features, and analyzes the series of behavioral features for attack detection, new features derivation, and/or features evaluation. Analyzing the time based series of behavioral features may comprise using a Feed-Forward Neural Networks (FFNN) method, a Convolutional Neural Networks (CNN) method, a Recurrent Neural Networks ( RNN) method, a Long Short-Term Memories (LSTMs) method, a principal Component Analysis (PCA) method, a Random Forest pipeline method, and/or an autoencoder method. [0081] the data analysis module may use one or more analysis methods, which may be FFNN, CNN, RNN, LSTM, PCA, Random Forest pipeline, or autoencoder methods, or combinations thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Arnaldo into the combination of Moon and Zhang, Qiu and Matsui, to include all limitations of claim 22. That is, applying the combination of PCA, LSTM, and RNN to analyze behavioral data for attack detection, new features derivation and/or features evaluation of Arnaldo to predict the attention pattern of Moon, Zhang, Qiu and Matsui. The motivation/ suggestion would have been to improve the efficiency of data analysis (Arnaldo, “[0007] security systems capable of handling large volumes of data, and detecting threat patterns exhibited over extended periods of time”).
Claim(s) 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20200074647) in view of Zhang et al. (CN 105404943 A) and Qiu et al. (CN 110175242 A), and further in view of Arnaldo et al. (US 20180176243).
Regarding claim 23, Moon discloses A method for triggering a recording by an augmented reality device, the method comprising: determining, that the augmented reality device should begin recording, based on predicting an inattentiveness of a user of the augmented reality device, wherein the predicted inattentiveness of the user of the augmented reality device is based on an eye event and a baseline user profile (Moon, “[0016] there is provided a method of selectively tracking a target of visual cognition by smart glasses, the method including receiving a first input image that is a first-person view image of a user; detecting a target of visual cognition from the first input image; receiving a second input image containing sight line information of the user; determining, from the second input image, whether the user is in an inattentive state with respect to the target of visual cognition. [0017] The determining of whether the user is in an inattentive state with respect to the target of visual cognition may include determining the inattentive state on the basis of the sight line information when the user's gaze is not directed to the detected target of visual cognition for a predetermined period of time or more. [0045] The display 130 may output an interface screen of the smart glasses 100 through an augmented reality (AR) technique or output an image by adding the additional information to an image currently viewed by the user.  [0056] Then, when it is determined that the user is in an inattentive state, the detected target of visual cognition is tracked during the inattentive state (S150). [0059] When the secondary determination indicates that the user's gaze does not reach the target of visual cognition for the predetermined time period or more, the user's inattentive state is determined (S143). [0065] In addition, a detection result is stored in an intelligent image analysis database (DB) in the memory 140 (S240). That is, one or more of a person, an object, an action, and a motion are detected from the first input image and stored in the intelligent image analysis DB”).
On the other hand, Moon fails to explicitly disclose but Zhang discloses wherein a baseline profile of the user is established based on iterative event pruning (Zhang, “At present, there are many association rule mining algorithm, and the Apriori algorithm is the most classical association rule mining algorithm. relationship set search using iterative method to find items in the database to form a rule, the process of joint and pruning. the efficiency bottleneck problem of the algorithm combines the features of mobile social environments using a method based on two-dimensional Apriori coding method for mining user behavior to improve the operation efficiency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and Moon. That is, adding mining user behavior based on iterative event pruning of Zhang to establish the user profile of Moon. The motivation/ suggestion would have been to improve the operation efficiency (Zhang).
On the other hand, Moon in view of Zhang fails to explicitly disclose but Qiu discloses a determination of the user’s memory pruning strategy (Qiu, “Preferably, the pruning feature comprises a hot topic event, user memory map and context information. The preset pruning feature for screening the candidate association entity, eliminating candidate association entity does not satisfy the pruning feature. wherein, characteristic of said pruning comprises hot topic event, a user memory map and context information. when pruning according to the user memory map, the entity associated with the user should priority returns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Qiu into the combination of Moon and Zhang. Especially, adding the pruning feature of Qiu into the pruning method of Zhang. The motivation/ suggestion would have been to provide a knowledge map-based association of human-computer interaction method, device and medium, imitate the association ability of human and generating a reply input by the user according to the result of the association (Qiu).
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Arnaldo discloses determining, by a machine learning algorithm, features (Arnaldo, “[0042] features may be machine learned based on the analysis of previous features data, wherein the previous features data may comprise human engineered features and/or machine learned features. Thus, the disclosed method may use a time-based matrix of human engineered features and/or machine-learned features for new features derivation, features evaluation, and/or attack detection analysis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Arnaldo and Moon, Zhang and Qiu, to include all limitations of claim 23. That is, applying the machine learning algorithm of Arnaldo to analyze the user’s inattentiveness of Moon and Zhang, Qiu. The motivation/ suggestion would have been to improve the efficiency of data analysis (Arnaldo, “[0007] security systems capable of handling large volumes of data, and detecting threat patterns exhibited over extended periods of time”).
Regarding claim 25, Moon in view of Zhang, Qiu and Arnaldo discloses The method of claim 23. 
On the other hand, Moon in view of Zhang and Qiu fails to explicitly disclose but Arnaldo discloses wherein the machine learning algorithm is a long short-term memory (LSTM) recurrent neural network (RNN) model with a principal component analysis (PCA) (Arnaldo, “abstract, Disclosed is a data analysis and cybersecurity method, which forms a time-based series of behavioral features, and analyzes the series of behavioral features for attack detection, new features derivation, and/or features evaluation. [0081] the data analysis module may use one or more analysis methods, which may be FFNN, CNN, RNN, LSTM, PCA, Random Forest pipeline, or autoencoder methods, or combinations thereof”). The same motivation of claim 23 applies here.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhang, Qiu and Arnaldo, and further in view of Spivack et al. (US 20190188450).
Regarding claim 24, Moon in view of Zhang, Qiu and Arnaldo discloses The method of claim 23.
On the other hand, Moon in view of Zhang, Qiu and Arnaldo fails to explicitly disclose but Spivack discloses wherein the augmented reality device is a smart contact lens (Spivack, “[0009] The disclosed technology relates generally to augmented reality environments and context aware virtual objects. [0055] For example, the client devices 102A-N can include mobile, hand held or portable devices or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices including, a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Treo, a handheld tablet (e.g. an iPad, a Galaxy, Xoom Tablet, etc.), a tablet PC, a thin-client, a hand held console, a hand held gaming device or console, an iPhone, a wearable device, a head mounted device, a smart watch, a goggle, a smart glasses, a smart contact lens, and/or any other portable, mobile, hand held devices, etc”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Spivack into the combination of Moon and Zhang, Qiu, Arnaldo, to include all limitations of claim 24. That is, applying smart contact lens of Spivack to the system of Arnaldo and Moon, Zhang, Qiu. The motivation/ suggestion would have been A user can be consuming content segment when the content segment is being interacted with (e.g. using a pointer, a cursor, a virtual pointer, virtual tool, via gesture, eye tracker, etc.), being played back, is visible, is audible or is otherwise human perceptible in the target environment (Spivack, [0102]).
Response to Arguments
Applicant's arguments filed on 3/25/2022 have been fully considered but they are not persuasive. 
The applicant submits: Conversely, while the Zhang reference allegedly "realiz[es] user behavior analysis based on the two-dimentional Apriori method of coding" there is no indication that this has anything to do with developing a user baseline or norm (Remarks page 13, last paragraph).
The examiner respectfully disagrees. Zhang discloses “there are many association rule mining algorithm, and the Apriori algorithm is the most classical association rule mining algorithm. relationship set search using iterative method to find items in the database to form a rule, the process of joint and pruning. the efficiency bottleneck problem of the algorithm combines the features of mobile social environments using a method based on two-dimensional Apriori coding method for mining user behavior to improve the operation efficiency”. Zhang teaches mining user behavior based on iterative pruning, wherein mining user behavior corresponds establishing a baseline profile of the user.
The remaining of applicant’s arguments with respect to claim(s) filed on 3/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/13/2022